In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-16-00394-CR
                             ____________________

                         JAKARI STONER, Appellant

                                        V.

                   THE STATE OF TEXAS, Appellee
__________________________________________________________________

              On Appeal from the Criminal District Court
                        Jefferson County, Texas
                       Trial Cause No. 12-15437
__________________________________________________________________

                         MEMORANDUM OPINION

      Appellant Jakari Stoner was indicted for indecency with a child, a second-

degree felony. See Tex. Penal Code Ann. § 21.11(a)(1), (d) (West 2011). Stoner

pleaded guilty pursuant to a plea bargain agreement. The trial court found the

evidence sufficient to find Stoner guilty, but deferred further proceedings, placed

Stoner on community supervision for ten years, and assessed a fine of $500. The

State subsequently filed a motion to revoke Stoner’s unadjudicated community

supervision. Stoner pleaded “true” to two of the alleged violations of the terms of

                                        1
his community supervision. The trial court found that Stoner violated the conditions

of his community supervision, found Stoner guilty of indecency with a child, and

assessed punishment at fifteen years of confinement. Stoner then filed this appeal.

      Stoner’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). Stoner filed a pro se brief in response. The Court of Criminal Appeals has

held that we need not address the merits of issues raised in Anders briefs or pro se

responses. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

Rather, an appellate court may determine either: (1) “that the appeal is wholly

frivolous and issue an opinion explaining that it has reviewed the record and finds

no reversible error”; or (2) “that arguable grounds for appeal exist and remand the

cause to the trial court so that new counsel may be appointed to brief the issues.” Id.

      We have determined that this appeal is wholly frivolous. We have

independently examined the clerk’s records and the reporter’s record, and we agree

that no arguable issues support an appeal. See id. Therefore, we find it unnecessary




                                          2
to order appointment of new counsel to re-brief the appeal. Cf. Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.1

      AFFIRMED.

                                              ______________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice

Submitted on August 24, 2017
Opinion Delivered September 27, 2017
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




      1
        Appellant may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3